EXHIBIT 10.1
DISTRIBUTION AGREEMENT
     This Agreement (“Agreement”) is entered into as of the last date executed
below (the “Effective Date”) and is by and among BioMimetic Therapeutics, Inc.
having its principal office located at 389 Nichol Mill Lane, Franklin, TN 37067
USA (“Manufacturer”), and Joint Solutions Alliance Corporation having its
principal office located at 975 Fraser Drive, Unit 18, Burlington, ON L7L 4X8
Canada (“Distributor”)(each, individually a “Party” and collectively the
“Parties”).
RECITALS
     WHEREAS Manufacturer is engaged in the business of manufacturing bio-active
drug-device combination products for the healing of musculoskeletal injuries and
disease, including orthopedic, spine and sports injury applications, including
the Products (as hereinafter defined); and
     WHEREAS Distributor is engaged in the business of selling and marketing
goods manufactured by others in the Territory (as hereinafter defined),
including products similar or related to the Products; and
     WHEREAS Distributor is desirous of being appointed an exclusive distributor
of the Products in the Territory.
     NOW THEREFORE, In consideration of the mutual covenants and agreements
herein contained, Manufacturer and Distributor do hereby agree as follows:
1. Definitions.
     1.01. Approval Date. The term “Approval Date” shall mean the date that
Manufacturer is granted marketing authorization within the Territory to market
and sell the Products.
     1.02. Products. The term “Products” shall include the products listed in
EXHIBIT A. Manufacturer shall have the right to modify, alter, improve, change,
add to or discontinue any or all the Products, but Manufacturer shall only
discontinue a Product upon ** days’ prior written notice to Distributor.
     1.03. Specifications. The term “Specification” as to any Product shall
refer to the specifications set forth for such product in EXHIBIT A.
     1.04. Territory. The term “Territory” shall include the country of Canada.
     1.05. Field. The term “Field” shall include Products for treating
indications within or below the neck in humans, and shall expressly exclude all
veterinary applications.
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



2. Exclusive Distributorship.
     2.01. Grant of Distributorship. Manufacturer hereby grants to Distributor
the exclusive right to sell the Products within the Field during the Term (as
hereinafter defined) to customers located within the Territory for delivery in
the Territory all in accordance with the terms and conditions set forth herein
and subject to the Sales Restriction set forth below. Distributor is not
authorized to sell the Products for delivery outside the Territory or outside
the Field unless Distributor has received the prior written consent of
Manufacturer.
     2.02. Sales Restriction. Distributor shall only be permitted to market and
sell Products (directly or indirectly) to customers who do not have a valid
dental or veterinary license (“Sales Restriction”). Manufacturer may terminate
this Agreement with cause upon ** days notice if Distributor violates this Sales
Restriction, provided that Distributor fails to cure such breach within such **
day notice period. Notwithstanding the foregoing, Manufacturer may terminate
this Agreement with cause ** if Distributor or Distributor’s subdistributor or
subdealer violates the Sales Restriction ** times within any ** period.
Distributor shall indemnify Manufacturer for ** that they may be required to pay
as a result of Distributor’s or any of its subdistributor’s or subdealer’s
violation of the Sales Restriction.
3. Orders and Performance.
     3.01. Rolling Forecasts. Upon a mutually agreed upon date upon the
anticipation of the Approval Date, Distributor will provide to Manufacturer an
initial forecast of its requirements for the Products during each of the six
(6) calendar quarters beginning with the anticipated Approval Date. On the first
day of the third month of each calendar quarter thereafter during the term of
this Agreement, Distributor shall update the forecasted requirements for each of
the calendar quarters covered by the previous forecast and shall include
forecasted requirements for an additional calendar quarter. Each forecast
provided in accordance herewith shall specify the number of units of the
Products required by Distributor in each covered calendar quarter by month in
the form set forth in EXHIBIT B. The requirements for the first two quarters
covered by each forecast shall be binding. Distributor shall be obligated to
purchase and pay for one hundred percent (100%) of the forecasted requirements
for such binding calendar quarters, whether or not Distributor issues purchase
orders for the forecasted amounts of the Products in accordance with
Section 3.02.
     3.02. Purchase Orders. A minimum of ** days prior to Distributor’s
requested shipment date for any order of the Products, Distributor shall submit
a purchase order to Manufacturer specifying the number of units of Products to
which the order relates, the address to which the order should be shipped, and
the requested delivery date. No purchase order shall be binding on Manufacturer
unless such purchase order conforms to the terms of this Agreement and is
acknowledged and accepted in writing by Manufacturer. Manufacturer will use
commercially reasonable efforts to fill any purchase order for quantities of the
Products that exceed the forecasted requirements for the month in which delivery
is requested as promptly as
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



practicable, but Manufacturer cannot guarantee that it will be able to fill any
such order by the requested delivery date.
     3.03. Terms of Delivery and Shipment. The terms and conditions of sale
shall be those set forth in EXHIBIT D, as modified or supplemented by additional
terms of this Agreement. The terms set forth in this Agreement and in EXHIBIT D
shall prevail over any inconsistent or additional terms set forth in
Distributor’s purchase order. The Products sold to Distributor by Manufacturer
shall be shipped ** from the Manufacturer’s manufacturing facility for the
Products **, to the destination in the Territory designated by Distributor in
the purchase order, unless otherwise agreed by the Parties. Title to the
Products shall transfer from the Manufacturer to the Distributor upon delivery
to ** at the **. Distributor shall pay all ** associated with shipment, export
or import of the Products.
     3.04. Annual Sales Quota. If the Approval Date occurs within the first
three (3) quarters of the year, within ** days of the Approval Date,
Manufacturer and Distributor shall agree upon a sales quota for the Distributor
for the then current calendar year. If the Approval Date occurs within the last
quarter of the year, within ** days of the Approval Date, Manufacturer and
Distributor shall agree upon a sales quota for the Distributor that shall apply
from the Approval Date through the end of the calendar year following the
Approval Date. Thereafter, on or before ** of each year, Manufacturer and
Distributor shall agree upon a sales quota for the Distributor for the following
calendar year. If the Parties are unable to agree upon a sales quota or **. If
Distributor fails to achieve ** of its sales quota during any given year,
Manufacturer shall have the right, at its sole discretion, to either:
(1) terminate this Agreement at anytime thereafter upon ** days notice; (2) **;
or (3) **.
     3.05. Addressee of Rolling Forecasts and Firm Orders. All rolling forecasts
and purchase orders shall be sent by Distributor to the person at the address
identified on EXHIBIT B as such exhibit may be amended from time to time by
Manufacturer.
     3.06. Additional or Different Terms. Any rolling forecasts, purchase
orders, confirmations, acceptances, advices and similar documents submitted by
Distributor in conducting the activities contemplated under this Agreement are
for administrative purposes only and any legal terms that may be included on
such forms shall not add to or modify the provisions of this Agreement. To the
extent there are any conflicts or inconsistencies between this Agreement and any
such document, the provisions of this Agreement shall control as to a particular
order unless otherwise agreed to in writing by the Parties.
     3.07. Distributor License Responsibilities. Distributor shall be
responsible for obtaining all licenses, permits or authorizations required for
importing or exporting (returns) of Products.
4. Prices, Payment Terms and Security Interest.
     4.01. Prices. Attached hereto as Exhibit C is Manufacturer’s anticipated
price schedule for the Products. Manufacturer shall provide Distributor with a
final price schedule following the Approval Date. All prices are exclusive of
all **. Said prices shall be subject to change by
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Manufacturer from time to time by ** days’ prior written notice to Distributor,
provided, however, that no such price change shall affect purchase orders
accepted by Manufacturer prior to notifying Distributor of such price change or
for Products that are delivered prior to the effective date of the price change.
The prices at which the Products are resold in the Territory shall be determined
**.
     4.02. Terms of Payment. Unless otherwise agreed by the Parties in writing,
Manufacturer shall invoice Distributor upon shipping Products. Payment shall be
made by Distributor separately for each purchase order accepted by Manufacturer,
and Distributor shall remit payment for Products in US Dollars within ** days of
the invoice date. In the event such remittance is not made in full within said
period, interest shall accrue on moneys outstanding from the due date to the
date of payment at the rate of ** (or the maximum legal rate allowed, whichever
is less).
     4.03. Security Interest. Manufacturer shall retain title to and a security
interest in the Products until all moneys payable hereunder are paid in full. At
Manufacturer’s request, Distributor will execute such documents deemed necessary
or desirable by Manufacturer to perfect its security interest.
5. Marketing and Advertising.
     5.01. Distributor’s Undertaking. Distributor shall exert its best efforts
to promote the sale of the Products in the Territory and to develop a market
demand for the same in the Territory. Distributor will market the Products in a
professional and ethical manner. Distributor will not sell or market any
Products in any part of the Territory where proper regulatory approval has not
been obtained, unless approval is not required. Distributor shall advertise the
Products throughout the Territory in appropriate advertising media and in a
manner insuring proper and adequate publicity for the Products. Distributor
shall maintain a sales organization which can be best utilized for the promotion
of the sales of the Products, which shall include at least 5 sales
representatives assigned to promote the Products.
     5.02. Right to Appoint Subdealers. Distributor shall have the right, at its
own discretion, to appoint a subdealer or subdealers to exploit the Products in
the Territory in accordance with the grant of the distributorship pursuant to
Section 2.01 above; provided that (1) any subdealer shall only sell the Products
to end-user customers, and not to any third party for the purpose of resale by
such third party; (2) Distributor provides Manufacturer with notice thereof
prior to any such appointment that includes (i) the identity of the subdealer;
(ii) a description of the products, and the rights being granted to the
subdealer; and (iii) the Territory in which the products will be sold by
subdealer and (iv) a copy of the subdealer agreement; (3) the subdealer
agreement shall be consistent with all the terms and conditions of this
Agreement, and shall include Field, Territory and Sales Restrictions consistent
with this Agreement; and (4) Distributor shall remain responsible to
Manufacturer for the compliance of each such subdealer with the financial and
other obligations under this Agreement. Distributor shall not, nor cause or
permit any subdealer to, directly or indirectly, sell, solicit orders for or
otherwise deal in products which, in the reasonable discretion of Manufacturer,
are competitive with the Products.
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



     5.03. Sales Materials. Manufacturer agrees to provide Distributor, at no
cost to Distributor, such sales materials with respect to Products as
Manufacturer generally makes available to its distributors, including technical
specifications, drawings, advertisements and samples, and Distributor may
reproduce such materials as reasonably required, provided that all copyright,
trademark and other property markings are reproduced. Such materials remain the
property of Manufacturer and, except insofar as they are distributed by
Distributor in the course of its performance of its duties under this Agreement,
must be promptly returned to Manufacturer upon the expiration or termination of
this Agreement.
     5.04. Trade Fairs and Exhibitions. Distributor agrees to participate in
trade fairs and exhibitions to market the Products in the Territory, including,
but not limited to, those designated by Manufacturer in its sole discretion. The
cost of the fairs or exhibitions and displays, and the responsibility therefor,
shall be determined by the Parties in writing prior to each trade fair or
exhibition.
     5.05. Sales Force and Customer Service. Beginning upon the Approval Date,
Distributor will maintain a sales force of full-time sales representatives in
Canada, who are trained on the Product as well as enough customer service
representatives reasonably necessary to support the Product sales in the
Territory.
     5.06 Product Specialist. Manufacturer shall be permitted to provide Product
Specialists (at Manufacture’s expense) who are trained specialist in the
technical aspects of the Products, including the Product design and methods of
use. The Product Specialist shall be permitted to work with the Distributor’s
sales representatives in promoting the Product, and shall be permitted to attend
and participate in sales calls, sales meetings, and sales training sessions.
6. Training.
     6.01. Training for Distributor Personnel. At a mutually agreed upon time
following the Effective Date and in advance of an anticipated Approval Date,
Manufacturer shall provide Distributor, a technical sales training session for
qualified personnel designated by Distributor, provided that Distributor shall
be responsible for all expenses for its personnel attending such training
session. After the completion of such training, Manufacturer shall provide, at a
time mutually convenient for the Parties, without charging any consultation fees
to Distributor, one (1) qualified employee of Manufacturer to conduct annual
technical sales training at Distributor’s facility in Burlington, Ontario.
7. Product Notifications and Recall.
     7.01. Notification by Distributor. Distributor will: (a) notify
Manufacturer in writing of any claim or proceeding involving the Products within
five (5) calendar days after Distributor learns of such claim or proceeding; and
(b) report promptly to Manufacturer all claimed or suspected defects in the
Products. Distributor will notify Manufacturer of all potential adverse
experiences and/or injuries, serious and non-serious, no later than five
(5) calendar days from the date that Distributor learns of the event. It will be
Manufacturer’s sole responsibility to report all

 



--------------------------------------------------------------------------------



 



adverse experience reports and other pharmacovigilance information to regulatory
bodies, worldwide.
     7.02. Recalls. If a product investigation by a party or government office
or agency results in a potential product recall or correction of the Products,
Manufacturer shall retain full authority and responsibility for decisions on
such recall or correction. If Manufacturer decides to conduct a recall or
correction, Manufacturer will provide written notice to Distributor that
includes a summary of the reason for and implementation of such action.
Manufacturer shall provide such information as Distributor may reasonably
require to prepare any customer notification of such recall or correction, which
notification shall be issued by Distributor.
     7.03. Procedure. Any recall, correction or notification shall be handled in
accordance with the recall, correction and customer notification policy and
procedures maintained by Manufacturer. Manufacturer shall retain full authority
and responsibility for communication with regulatory bodies, worldwide, as it
relates to any recall or product notification.
     7.04. Quality Agreement. Prior to the Approval Date, the Parties shall
enter into a Quality Agreement which shall set forth each Party’s
responsibilities regarding quality matters relating to the Products, and shall
include the terms set forth in the attached Exhibit E which describes
Distributor’s responsibilities relating to the Canadian Medical Device
Regulations (CMDR) and the Global Harmonization Task Force (GHTF) guidance
document on Device Adverse Reporting Systems for Canada. Manufacturer shall have
the right to perform a pre-qualification audit and subsequent annual audits of
Distributor’s facilities to ensure compliance with the above regulations and
Manufacturer’s SOPs for storage and handling of the Products. Manufacturer shall
provide Distributor with at least two (2) weeks notice in advance of such audit.
8. Confidentiality.
     8.01. Definition. As used in this Agreement, “Confidential Information”
means any proprietary or confidential information, technical data, trade secrets
or know-how of a Party (the “Disclosing Party”), including, without limitation,
product formulations, research, product plans, products, manufacturing
techniques, service plans, services, business plans, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution and sales
methods and systems and profit figures, finances and other business information
disclosed to the other Party hereto (the “Receiving Party”) by or on behalf of
the Disclosing Party, either directly or indirectly, in writing, orally or by
drawings or inspection of documents or other tangible property; provided that
(a) any Confidential Information disclosed in tangible form will be marked as
confidential and/or proprietary information by the Disclosing Party and (b) any
Confidential Information disclosed in intangible form will be identified as
confidential and/or proprietary information of the Disclosing Party at the time
of disclosure and summarized in writing to the Receiving Party within thirty
(30) days of its disclosure. The Parties agree that the provisions of this
Agreement shall be considered the Confidential Information of both Parties and
shall not be disclosed by either Party except as set forth in this Section 8.01.

 



--------------------------------------------------------------------------------



 



     8.02. Duties of Confidentiality and Non-Use. During the Term, and for a
period of ten (10) years thereafter, the Receiving Party will maintain in
confidence all Confidential Information disclosed to it by the Disclosing Party.
The Receiving Party shall not use, disclose or grant use of the Disclosing
Party’s Confidential Information except as required under this Agreement. To the
extent that disclosure is authorized by this Agreement, the Disclosing Party
shall obtain prior agreement from its employees, agents, consultants,
Affiliates, subcontractors and sublicensees (collectively, the
“Representatives”) to whom disclosure is to be made to hold in confidence and
not make use of such information for any purpose other than those permitted by
this Agreement. Each Receiving Party shall use at least the same standard of
care as it uses to protect its own Confidential Information to ensure that its
Representatives do not disclose or make any unauthorized use of such
Confidential Information. Each Receiving Party shall promptly notify the other
upon discovery of any unauthorized use or disclosure of Confidential
Information.
     8.03. Exceptions. The obligations regarding “Confidential Information” set
forth in this Section 8.03 shall not apply to:
     (a) information that, at the time of disclosure, was published, known
publicly, or otherwise in the public domain;
     (b) information that after disclosure, is published, becomes known
publicly, or otherwise becomes part of the public domain through no fault of the
Receiving Party;
     (c) information that, prior to the time of disclosure, is known to the
Receiving Party, as evidenced by its written records, and is not then subject to
an obligation of confidentiality to any third party;
     (d) information that, after disclosure, is made available to the Receiving
Party by a third party under no obligation of confidentiality and without
restriction on its further disclosure by the Receiving Party; and
     (e) information that is required to be disclosed pursuant to the order of
any court or governmental agency with competent jurisdiction or where disclosure
is otherwise required by law (provided, however, that (i) any such disclosure
shall not otherwise relieve the Receiving Party of its continuing
confidentiality and non-use obligations hereunder with respect to all of the
Confidential Information, including the information disclosed by it to the court
or agency under this clause, and (ii) the Receiving Party shall give the
Disclosing Party reasonable advance notice of any such disclosure and cooperate
reasonably with the Disclosing Party in the Disclosing Party’s efforts to object
to such disclosure and to obtain the recipient’s agreement to maintain the
confidentiality of the Confidential Information disclosed under this clause).
     8.04. Permitted Disclosure. Each Party and its Representatives may disclose
Confidential Information to the extent such disclosure is reasonably necessary
for the purpose of the implementation of this Agreement to individuals or
entities bound by the same terms of this Section 8.04. Each Party may also
disclose Confidential Information for purposes of complying with any applicable
statute or governmental regulation, and any required disclosure to Health Canada
or any other governmental regulatory authority, provided however that such
disclosing

 



--------------------------------------------------------------------------------



 



Party gives reasonable notice thereof to the nondisclosing Party so that the
nondisclosing Party may to appear, object and obtain a protective order or other
appropriate relief regarding such disclosure.
9. Representations and Warranties, Limitation of Liability.
     9.01. Authority. Each Party represents and warrants to the other that
(a) such Party is a corporation duly organized and validly existing under the
laws of the state or other jurisdiction of incorporation or formation; (b) the
execution and performance of this Agreement by such Party has been duly
authorized by all requisite corporate action; and (c) the execution and
performance by such Party of this Agreement and its compliance with the terms
and provisions hereof does not and, to its knowledge, will not violate any law,
rule or regulation applicable to such Party.
     9.02. Limited Warranty. Manufacturer grants to Distributor the warranty
with respect to the Products set forth in Article 6 of the Statement of Terms
and Conditions attached hereto as EXHIBIT D.
     9.03. Exclusive Remedy. In the event of any failure by a shipment of the
Products to conform, in any material respect, to the warranty set forth in
Article 6 of EXHIBIT D, the only liability of Manufacturer to Distributor, and
Distributor’s sole and exclusive remedy, shall be Manufacturer’s use of
commercially reasonable efforts to replace the shipment. Only in the event that
the Products received by Distributor do not conform to the Warranty and after
the use of commercially reasonable efforts to replace the shipment is
unsuccessful, Manufacturer shall refund payment to Distributor.
     9.04. Disclaimer of Warranties. EXCEPT AS OTHERWISE SET FORTH HEREIN,
MANUFACTURER DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PRODUCTS, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.
10. Indemnification.
     10.01. Indemnification by Manufacturer. Manufacturer shall defend
Distributor and its directors, officers and employees and any Affiliate from and
against any and all claims and suits brought by an independent third party to
the extent based upon, and shall indemnify and hold Distributor and its
directors, officers and employees and any independent sales representative
harmless from and against any and all losses, damages, penalties, liabilities,
judgments, amounts paid in settlement, fines and expenses (including court costs
and reasonable fees of attorneys and other professionals) for product liability
caused by failure or the Products purchased by Distributor from Manufacturer to
conform to mutually agreed upon Specifications.
     10.02. Indemnification by Distributor. Distributor shall defend
Manufacturer and its directors, officers and employees and any Affiliate from
and against any and all claims and suits

 



--------------------------------------------------------------------------------



 



brought by an independent third party to the extent based upon, and shall
indemnify and hold Manufacturer and its directors, officers and employees and
any affiliate of Manufacturer harmless from and against any and all losses,
damages, penalties, liabilities, judgments, amounts paid in settlement, fines
and expenses (including court costs and reasonable fees of attorneys and other
professionals) for (a) any product liability or other claim relating to the
unloading, storage, handling, use, or disposal, except to the extent caused by
failure of the Products to conform to Specifications.
     10.03. Conditions of Indemnification. A Party seeking indemnification shall
give prompt written notice to the indemnifying Party of the commencement of any
action, suit, or proceedings for which indemnification may be sought, and the
indemnifying Party, through counsel satisfactory to the indemnified Party shall
assume the defense thereof; provided, however, that the indemnified Party shall
be entitled to participate in any such action, suit, or proceeding with counsel
of its own choice, but at its own expense. If the indemnifying Party fails to
assume the defense within a reasonable time, the indemnified Party may assume
such defense and the fees and expenses of its attorneys will be covered by the
indemnity provided for in Section 10.01 or 10.02 as applicable. Notwithstanding
anything in this Article 10 to the contrary, an indemnifying Party shall not,
without the written consent of the indemnified Party, which consent shall not be
unreasonably withheld:

  (a)   settle or compromise any action, suit, or proceeding or consent to the
entry of any judgment which does not include as an unconditional term thereof
the delivery by the claimant or plaintiff to the indemnified Party of a written
release from all liability in respect of such action, suit, or proceeding; or  
  (b)   settle or compromise any action, suit, or proceeding in any manner which
may adversely affect the indemnified Party or its Affiliates.

11. Insurance.
     11.01. Distributor’s Insurance. Distributor shall secure and maintain
during the Term an insurance policy or policies protecting the Distributor and
Manufacturer against any loss, liability or expense whatsoever, including
product liability, worker’s compensation, personal injury, fire, theft, death,
property damage or otherwise, arising from the Distributor’s business. Such
policy or policies shall include general liability coverage of not less than **
US dollars (US $**) per person and ** US dollars (US $**) combined single limit
per accident for bodily injury and property damage coverage of **US dollars (US
$**). Distributor shall furnish Manufacturer with certificates evidencing all
such insurance, which certificates shall contain provisions requiring the
insurance carriers to give the Manufacturer at least thirty (30) days’ prior
written notice of any cancellation or material change in any such policy.
Manufacturer shall be an additional named insured on such policy or policies.
     11.02. Manufacturer’s Insurance. Manufacturer represents that it has and
will maintain in effect during the Term a broad form vendor’s liability
insurance with limits of not less than ** dollars ($**). Manufacturer will
furnish Distributor with certificates evidencing such insurance.
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



12. Reports and Records.
     12.01. Reports. Within thirty (30) days of the expiration of each calendar
quarter during the Term, Distributor agrees to furnish Manufacturer with a
report regarding the total dollar volume of Products purchased by Distributor,
marketing efforts to prospective customers in the Territory during such quarter
and the dollar value of each type of Product in Distributor’s inventory as of
the end of such quarter.
     12.02. Records. Distributor agrees to maintain copies of all documentation
relating to its purchase, sale, storage and distribution of Products under this
Agreement. If requested in writing by Manufacturer, Distributor shall permit
Manufacturer to have access to such documentation at Distributor’s place of
business during ordinary business hours. In the event of the termination of this
Agreement, Distributor agrees to deliver the Manufacturer all records related to
the sales and distribution of the Products in the Territory within thirty
(30) days of termination.
13. Intellectual Property Rights.
     13.01. Products. Manufacturer shall remain the exclusive owner of all
right, title and interest in and to all intellectual property rights in the
Products. No license to or assignment of any patent, invention, patent right,
material right, or trade secret anywhere in the world by Manufacturer is
conveyed by this Agreement. If the Products, alone and not in combination with
any other substance or object, infringe or misappropriate the rights of any
third party, Manufacturer shall have the right, at its option, to (i) procure
the right to continue to supply the Products to Distributor for use as provided
in this Agreement; or (ii) terminate this Agreement without liability to
Distributor. Distributor hereby agrees to notify Manufacturer immediately of any
third-party infringement or potential infringement of any intellectual property
right held by Manufacturer in the Territory.
     13.02. Acknowledgment of Rights in Trademarks. Distributor acknowledges
that Manufacturer shall maintain ownership of all right, title and interest in
and to the names and certain related designs associated with the Products (the
“Trademarks”), including any new or revised names or designs which Manufacturer
may adopt to identify it or any Product during the Term. Distributor agrees not
to adopt or use any of the Trademarks in any manner whatsoever except as
expressly provided in this Agreement. Distributor does not have, and shall not
acquire, any interest in or right to use any other trademark or trade names
owned by Manufacturer unless otherwise expressly agreed to by Manufacturer in
writing.
     13.03. License to Use Trademarks. Manufacturer hereby grants Distributor a
license during the Term to use the Trademarks in the Territory, provided that
they are used solely in connection with the marketing and sale of the Products
and in accordance with Manufacturer’s Specifications. Distributor shall not use
any of the Trademarks as or as part of its corporate or business name or the
name of any business entity or division which is controlled by it, whether an
affiliate or otherwise. Distributor covenants that the materials prepared in
connection with Distributor’s permitted uses any of the Trademarks shall be of
as high a quality as the materials prepared by Distributor in connection with
Distributor’s uses of its own marks. Upon written request by Manufacturer, no
more than once per calendar year, Distributor shall furnish to

 



--------------------------------------------------------------------------------



 



Manufacturer, without charge, representative samples of all printed items used
or to be used by Distributor that bear a Trademark to ensure appropriate size,
placement and usage of the Trademarks.
     13.04. Registration. Distributor agrees not to apply for registration of
any Trademarks in the Territory or for any mark confusingly similar thereto.
Manufacturer may elect to apply for registration of one or more of the
Trademarks in the Territory at its expense, and, in such event, Manufacturer
shall so notify Distributor and Distributor shall assist and cooperate with the
Manufacturer in connection therewith.
     13.05. Defense of Intellectual Property Claims. In the event that any claim
or suit is brought against Distributor or its customers by a third party
alleging infringement of any patent, copyright or other intellectual property
rights, Manufacturer agrees, at its expense, to defend Distributor and its
customers against such claim or suit to the extent set forth in Article 8 of the
Statement of Terms and Conditions attached hereto as EXHIBIT D.
     13.06. Trademark Rights upon Termination. Upon expiration or termination of
this Agreement, Distributor will take all action necessary to transfer and
assign to Manufacturer, or its nominee, any right, title or interest in or to
any of the Trademarks, and the goodwill related thereto, which Distributor may
have acquired in any manner as a result of the handling and selling of Products
under this Agreement, and Distributor shall cease to use any Trademark of
Manufacturer.
14. Relationship of Parties.
     14.01. Independent Contractor Status. Nothing contained in this Agreement
shall be deemed to create an agency, joint venture, amalgamation, partnership or
similar relationship between Distributor and Manufacturer, nor construed to
constitute Distributor as an employee of Manufacturer. Distributor shall not
hold itself out as such. Distributor has no right or authority to incur, assume
or create, in writing or otherwise, any warranty, liability or other obligation
of any kind, express or implied, in the name of or on behalf of Manufacturer, it
being intended that both Distributor and Manufacturer each shall remain an
independent contractor responsible for its own actions. All contracts, expenses
and liabilities undertaken or incurred by one Party in connection with or
relating to the development, manufacture or sale of Products shall be
undertaken, incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party. Distributor agrees to indemnify and hold
Manufacturer harmless from and against any damage or expenses, including
reasonable attorney fees, arising out of a breach of the provisions of this
Section 14.01.
     14.02. No Franchise. Nothing contained in this Agreement shall be construed
to create a franchise or make either Party the franchisee of the other.
Distributor hereby releases any claims that Manufacturer has violated any
franchise disclosure or other franchisor obligation in connection with the
creation of this Agreement.



 



--------------------------------------------------------------------------------



 



15. Term of Agreement.
     15.01. Term. The initial term of this Agreement shall commence on the
Effective Date and shall continue until the second anniversary of the Effective
Date (the “Initial Term”). Unless earlier terminated pursuant to this Agreement,
this Agreement shall renew at the end of the initial Term for subsequent one
(1) year renewal terms (each, a “Renewal Term,” and together with the Initial
Term, the “Term”), unless either party gives at least ** days notice of intent
not to renew.
     15.02. Quotas for Additional Term. In the event that this Agreement is
renewed for an additional term pursuant to Section 15.01 above, at least ** days
prior to the beginning of each Renewal Term the Parties shall negotiate in good
faith applicable Quotas for such Renewal Term.
16. Termination.
     16.01. Events of Termination. In addition to Manufacturer’s right to
terminate this Agreement pursuant to Section 3.04 above, either Party may
terminate this Agreement as follows:
     (a) Bankruptcy, Etc. Immediately upon written notice to the other Party in
the event that: (a) proceedings in bankruptcy or insolvency are instituted by or
against either Party, (b) a receiver, receiver and manager, administrator,
trustee or inspector, or other person with similar powers, is appointed in
respect to all or any part of either Party’s assets, (c) an application for the
winding up of either Party is presented and not withdrawn or dismissed within
21 days or an order is made or resolution is passed for the winding up of either
Party, (d) either Party is unable to pay all of its debts as and when they
become due and payable or is deemed to be insolvent under any provision of any
statute or any other law, (e) either Party makes an assignment for the benefit
of its creditors, (f) any substantial part of the assets of either Party is the
object of attachment, sequestration or other type of comparable proceeding, and
such proceeding is not vacated or terminated within thirty (30) days after its
commencement or institution, or (g) either Party ceases to carry on all or a
substantial part of its business, provided however that the Distributor shall
not be permitted to terminate this Agreement as a result of Manufacturer’s
divestiture of any part of its business or any acquisition of or merger with
Manufacturer by another entity.
     (b) Default. If one Party commits a material breach of any of the terms or
provisions of this Agreement and does not cure such breach within thirty
(30) days after receipt of written notice given the by other Party and such
termination shall be effective immediately upon written notice to the defaulting
Party following such cure period;
     (c) Licenses. Immediately if either Party is unable to obtain or renew any
permit, license, patent or other governmental approval necessary to carry on the
business contemplated under this Agreement.
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



     16.02. Rights upon Termination. Upon termination of this Agreement, by
expiration of the Term or otherwise, all further rights and obligations of the
Parties shall cease, except that the Parties shall not be relieved of (i) any
accrued rights or remedies or any duty to discharge in full any obligation
accrued or due prior to the date of termination, including their respective
obligations to pay any moneys due or which become due as of or subsequent to the
date of termination, and (ii) all other respective rights and obligations under
Articles 7, 8, 10, and 13 of this Agreement. Except as otherwise expressly
provided in this Section 16.02, upon termination or expiration of this
Agreement, no consideration or indemnity shall be payable to Distributor either
for loss of profit, goodwill, creation of clientele or other like or unlike
items, nor for advertising costs, costs of samples or supplies, termination of
employees, employees’ salaries and other like or unlike items.
     16.03. Termination Without Cause and Termination Fee. Manufacturer may
terminate this Agreement at anytime without cause upon sixty (60) days notice,
provided that Manufacturer shall pay Distributor a Termination Fee within **
days of the effective date of such a termination if such termination occurs
after the Initial Term. The Termination Fee shall equal **. Non-renewal of this
Agreement as set forth in Section 15.01 shall not constitute termination without
cause under this section and shall not entitle Distributor to a Termination Fee.
     16.04. Repurchase. Upon termination or expiration of this Agreement,
Distributor shall return to Manufacturer all of the Products in Distributor’s
possession or under Distributor’s control and unsold on the date of expiration
or termination of this Agreement. Manufacturer shall pay Distributor for the
Products so returned that have a remaining shelf life of at least ** days upon
receipt by Manufacturer. The price Manufacturer shall pay for such returned
goods shall be equal to Distributor’s direct costs therefor (exclusive of
overhead) less a ** percent (**%) restocking charge. In the event of a
termination without cause, the restocking charge will be waived.
17. Noncompete/Nonsolicitation.
     17.01. In consideration for the payments made by Manufacturer under this
Agreement, Distributor:
     (a) will not for a period of one (1) year after termination of this
Agreement, be in any way involved in the importation, manufacture, promotion,
marketing, distribution or sale of any products in the Territory which are
directly competitive with the Products or any of them;
     (b) will use all reasonable efforts to transfer or assign to Manufacturer
or a third party nominated by Manufacturer all then-current agreements between
Distributor and customers for the supply of Products;
     (c) will provide Manufacturer with a copy of its customer list used for the
purposes of marketing, promoting and selling the Products in the Territory;
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



     (d) will promptly return all Product literature held by Distributor in
respect of the Products to Manufacturer or comply with any reasonable directions
given by Manufacturer regarding its disposal; and
     (e) will use reasonable efforts to ensure the smooth transition of the
distribution services provided by Distributor to Manufacturer under this
Agreement to such third party distributor nominated by Manufacturer.
     17.02. During the term of this Agreement and for a period of two (2) years
thereafter, Distributor will not directly or indirectly hire any employee of
Manufacturer or solicit or encourage any employee to leave the employ of
Manufacturer.
18. Miscellaneous.
     18.01. Force Majeure. If the performance of any obligation under this
Agreement, is prevented, restricted or interfered with by reason of war,
revolution, civil commotion, acts of public enemies, blockade, embargo, strikes,
any law, order, proclamation, regulation, ordinance, demand, or requirement
having a legal effect of any government or any judicial authority or
representative of any such government, or any other act whatsoever, whether
similar or dissimilar to those referred to in this Section 18.01, which is
beyond the reasonable control of the Party affected, then the Party so affected
shall, upon giving prior written notice to the other Party, be excused from such
performance to the extent of such prevention or interference, provided that the
Party so affected shall use reasonable commercial efforts to avoid or remove
such causes of nonperformance, and shall continue performance hereunder with
reasonable dispatch whenever such causes are removed.
     18.02. Entire Agreement and Modification. This Agreement constitutes the
entire agreement between the Parties hereto and supersedes all previous
negotiations, agreements and commitments with respect thereto, and shall not be
released, discharged, changed or modified in any manner expect by instruments
signed by duly authorized officers or representatives of each of the Parties
hereto.
     18.03. Applicable Law. Any claim or controversy relating in any way to this
Agreement shall be governed and interpreted exclusively in accordance with the
laws of The State of Tennessee. If Manufacturer so elects in its sole
discretion, Distributor hereby agrees that all controversies arising from or
relating to this Agreement shall be initiated in a state or federal court
located in The State of Tennessee and, accordingly, irrevocably consents to the
jurisdiction and to the service of process, pleadings and notices in connection
with any and all actions and processes initiated in any state or federal court
in said State. Neither the 1980 United Nations Convention on Contracts for the
International Sale of Goods nor the United Nations Convention on the Limitation
Period in the International Sale of Goods will apply to this Agreement or any
transaction under it.
     18.04. Severability. If any provision of this Agreement or the application
thereof to any Party or circumstances shall be declared void, illegal or
unenforceable, the remainder of this Agreement shall be valid and enforceable to
the extent permitted by applicable law. In such event, the Parties shall use
their best efforts to replace the invalid or unenforceable provision by

 



--------------------------------------------------------------------------------



 



a provision that, to the extent permitted by the applicable law, achieves the
purposes intended under the invalid or unenforceable provision. Any deviation by
either Party from the terms and provisions of this Agreement in order to comply
with applicable laws, rules or regulations shall not be considered a breach of
this Agreement.
     18.05. Waiver of Compliance. Any failure by any Party hereto at any time to
enforce any term or condition under this Agreement shall not be considered a
waiver of that Party’s right thereafter to enforce each and every term and
condition of this Agreement.
     18.06. Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be sent to the respective Parties
at the following addresses, or to such other addresses as may be designated by
the Parties in writing from time to time in accordance with this Section 18.06,
by registered or certified air mail, postage prepaid, or by express courier
service, service fee prepaid, or by telefax with a hard copy to follow via air
mail or express courier service in accordance with this Section 18.06.
TO MANUFACTURER:
Attention: Steven Hirsch, COO
BioMimetic Therapeutics, Inc.
389-A Nichol Mill Lane
Franklin, TN 37067
United States
FAX: 615-844-1281
With a copy to:
Attention: General Counsel
BioMimetic Therapeutics, Inc.
389 Nichol Mill Lane
Franklin, TN 37067
United States
FAX: 615-236-4457
TO DISTRIBUTOR:
Attention:
Joint Solutions Alliance Corporation
975 Fraser Drive, Unit 18
Burlington, ON L7L 4X8
Canada

 



--------------------------------------------------------------------------------



 



With a copy to:
Lesley Munk / Michael Scan
Fogler Ruginoff
95 Wellington Street, West
13th Floor Mailroom
Toronto Dominion Centre
Toronto, Ontario
Canada M5J 2Z9
All notices shall be deemed received (i) if given by hand, immediately, (ii) if
given by air mail, three (3) business days after posting, (iii) if given by
express courier service, the next business day in the jurisdiction of the
recipient, or (iv) if given by telefax, upon receipt thereof by the recipient’s
telefax machine as indicated either in the sender’s identification line produced
by the recipient’s telefax machine, or in the sender’s transmission confirmation
report as produced electronically by the sender’s telefax machine.
     18.07. Assignment. Distributor shall not assign, transfer or otherwise
dispose of this Agreement in whole or in part to any individual, firm or
corporation without the prior written consent of Manufacturer.
     18.08. Arbitration. In the event of any controversy or claim arising out of
or relating to this Agreement, the Parties hereto shall consult and negotiate
with each other and, recognizing their mutual interests, attempt to reach a
solution satisfactory to both Parties. Such negotiation shall commence within
seven (7) days of either Party giving formal written notice detailing the nature
of the controversy or claim. If the Parties do not reach settlement within a
period of 60 days of such notice, then any unresolved controversy or claim
arising out of or relating to this Agreement shall be settled by arbitration in
accordance with the International Arbitration Rules of the International Centre
for Dispute Resolution. The arbitration shall be administered by the American
Arbitration Association, and all arbitration proceedings shall be conducted in
Nashville, TN USA.
     18.09. Headings. Section headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.
     18.10. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same instrument.

 



--------------------------------------------------------------------------------



 



     The Parties have caused this Agreement to be executed by their respective
duly authorized representative as of the Effective Date.

                  BioMimetic Therapeutics, Inc.       Joint Solutions Alliance
Corporation
 
               
By:
  /s/ Earl Douglas       By:   /s/ Alan Tanner
 
               
 
  Name: Earl Douglas           Name: Alan Tanner
 
  Title: General Counsel           Title: President
 
  Date: April 18, 2008           Date: April 12, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRODUCTS
GEM OS1 Bone Graft
SPECIFICATIONS
GEM OS1 consists of:

  •   **     •   **

GEM OS2 Bone Graft Putty
SPECIFICATIONS
GEM OS2 consists of:

  •   **     •   **     •   **     •   **

 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ROLLING FORECAST

     
To:
  James Monsor
 
  Vice President, Operations
 
  BioMimetic Therapeutics, Inc.
 
  389A Nichol Mill Lane
 
  Franklin, TN 37067 USA
 
  615-236-4466 (fax)
 
  jmonsor@biomimetics.com

          Period   Units Q3 - 2008 - Binding Quarter    
 
  July 2008      
 
  August 2008      
 
  September 2008      
 
        Q4 2008 - Binding Quarter      
 
  October 2008      
 
  November 2008      
 
  December 2008      
 
        Q1 2009 - Nonbinding Quarter      
 
  January 2009      
 
  February 2009      
 
  March 2009      
 
        Q2 2009 - Nonbinding Quarter      
 
  April 2009      
 
  May 2009      
 
  June 2009    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PRODUCT PRICE SCHEDULE
GEM OS1 **
GEM OS2 **
 

**   REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
STATEMENT OF TERMS AND CONDITIONS
(Effective [date])
1. Acceptance of Orders. Orders shall not be binding upon Manufacturer until
accepted in writing by an authorized representative of Manufacturer.
2. Delivery.
     (a) Shipping dates are approximate and deliveries are subject to
unavoidable delays.
     (b) Manufacturer shall have the right to deliver all of the goods at one
time or in installments from time to time within the time of delivery herein
provided.
     (c) When delivery in installments is chosen by Manufacturer, the delivery
of nonconforming goods, or a default of any nature, in relation to one or more
installments of this contract will not substantially impair the value of this
contract as a whole, and will not constitute a total breach of the contract as a
whole.
     (d) When delivery in installments is chosen by Manufacturer, Manufacturer
shall prepare an invoice showing the price of the goods shipped at the time of
each shipment under this contract, and the Distributor shall pay the amount of
this invoice at the time of delivery.
3. Acceptance and Return of Goods.
     (a) The goods shall be inspected upon tender to the Distributor. Failure to
inspect within ten (10) days after tender shall constitute a waiver of the
Distributor’s rights of inspection and shall be equivalent to acceptance of the
goods. In the event of any shortage, damage or discrepancy in or to a shipment
of Products or in the event any of the Products fail to comply with the then
current Specifications for the Products, Distributor shall report the same to
Manufacturer within ten (10) days after delivery thereof to Distributor and
furnish such written evidence or other documentation as Manufacturer reasonably
may deem appropriate. If the substantiating evidence delivered by Distributor
reasonably demonstrates that such shortage, damage or discrepancy or
nonconformity with Specifications existed at the time of delivery of the
Products, Distributor may return the Products to Manufacturer, at Manufacturer’s
expense, and, at Distributor’s request, Manufacturer shall use all reasonable
efforts to deliver promptly replacement Products to Distributor in accordance
with the delivery procedures set forth herein. Any Products not rejected by
Distributor by written notice given to Manufacturer within such ten (10) day
period (other than Products containing latent defects not readily observable by
Distributor) shall be deemed to have been accepted by Distributor. Prior to
returning any Product for any reason, Distributor will first obtain prior
authorization from Manufacturing, and Distributor shall following all shipping
and labeling instructions given by Manufacturer for returning the Product.
     (b) Distributor agrees to pay all costs of inspection.
4. Payment Terms. See Section 4.02 of the Distribution Agreement between the
Parties.
5. Taxes. Prices are exclusive of all government excise, sales, use,
occupational, value added or like taxes and, therefore, are subject to an
increase equal in amount to any tax Manufacturer may be required to collect or
pay upon the sale or delivery of the items purchased.
6. Warranty.
Limited Warranty. Manufacturer warrants to Distributor that the Products in each
shipment (a) shall have been produced in accordance with QSR and/or cGMP;
(b) shall conform to the Specifications and the accompanying Certificate of
Analysis on the date that the shipment is delivered to Distributor; and
(c) shall not be adulterated or misbranded and shall comply with the applicable
laws and regulations, and regulatory approvals. Written notice and an
explanation of the circumstances of any claim that the goods have proved
defective in material or workmanship shall be given promptly by Distributor to
Manufacturer. DISTRIBUTOR’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF DEFECT IS
EXPRESSLY LIMITED TO THE CORRECTION OF SUCH DEFECT BY MANUFACTURER AT ITS
ELECTION AND SOLE EXPENSE, EXCEPT THAT THERE SHALL BE NO OBLIGATION TO REPLACE
OR REPAIR ITEMS WHICH BY THEIR NATURE ARE EXPENDABLE. If Manufacturer is unable
to replace or repair the defective goods, Manufacturer shall refund to
Distributor that portion of the purchase price allocable to such goods. No
representation or other affirmation of fact not set forth herein, including, but
not limited to, statements regarding capacity, suitability for use, or
performance of the goods, shall be or be deemed to be a warranty or
representation by Manufacturer for any purpose, nor give rise to any liability
or obligation of Manufacturer whatever. EXCEPT AS SPECIFICALLY PROVIDED IN THIS
DOCUMENT, THERE ARE NO OTHER WARRANTIES EXPRESSED OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANT-ABILITY OR FITNESS FOR A
PARTICULAR PURCHASE.
7. Limitation of Liability. IN NO EVENT SHALL MANUFACTURER BE LIABLE FOR LOSS OF
PROFITS OR INCIDENTAL, INDIRECT, SPECIAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
OTHER SIMILAR DAMAGES ARISING OUT OF ANY BREACH OF THIS CONTRACT OR OBLIGATIONS
UNDER THIS CONTRACT HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE), WHETHER OR NOT MANUFACTURER HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
8. Defense of Infringement Claims. If notified promptly in writing of any
action, and all prior claims relating to such action, brought against the
Distributor based on a claim that Distributor’s use of the goods infringes a
patent or other intellectual property right, and if given access by Distributor
to any information Distributor has regarding such alleged infringement,
Manufacturer agrees to defend Distributor in such action at its expense and will
pay any costs or damages finally awarded against Distributor in any such action,
provided the Manufacturer shall have had sole control of the defense of any such
action and all negotiations for its settlement or compromise. In the event that
a final injunction shall be obtained against the Distributor’s use of the goods
or any of their parts by reason of infringement of a patent or other
intellectual property right, or if in Manufacturer’s opinion the goods are
likely to become the subject of a claim of infringement of a patent or other
intellectual property right, Manufacturer will, at its option and at its
expense, either procure for the Distributor the right to continue using the
goods, replace or modify the same so they become noninfringing, or grant the
Distributor a credit for such goods as depreciated and accept their return. The
depreciation shall be an equal amount per year over the lifetime of the goods as
established by Manufacturer. Manufacturer shall not have any liability to the
Distributor under any provision of this clause if any infringement, or claim
thereof, is based upon

  (i)   the use of the goods in combination with other goods or devices which
are not made by Manufacturer;     (ii)   the use of the goods in practicing any
process not specifically permitted by the Product’s labeling;     (iii)   the
furnishing to the Distributor of any information, data, service or applications
assistance; or     (iv)   the use of the goods with modifications made by the
Distributor.

The Distributor shall hold Manufacturer harmless against any expense, judgment
or loss for infringement of any patent or other intellectual property right
which results from Manufacturer’s compliance with the Distributor’s designs,
specifications or instructions. No costs or expenses shall be incurred for the
account of Manufacturer without the written consent of Manufacturer. THE
FOREGOING STATES THE ENTIRE LIABILITY OF MANUFACTURER WITH RESPECT TO
INFRINGEMENT OF PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHT BY THE PRODUCTS OR
ANY PART THEREOF, OR BY THEIR OPERATION.
10. Interpretation and Other Parol Evidence. This writing is intended by the
parties as final expression of their agreement and is intended also as a
complete and exclusive statement of the terms of their agreement. No course of
prior dealing between the parties and no usage of the trade shall be relevant to
supplement or explain any term used in these terms and conditions. Acceptance or
acquiescence in a course of performance rendered under these terms and
conditions shall not be relevant to determine the meaning of these terms and
conditions even though the accepting or acquiescing party has knowledge of the
performance and opportunity for objection. Whenever a term defined by the
Uniform Commercial Code, as adopted in Tennessee, is used in these terms and
conditions, the definition contained in the Code is to control.
11. Modifications. These terms and conditions can be modified or rescinded only
by a writing signed by both the parties or their duly authorized agents.
12. Waiver Ineffective. No claim or right arising out of or relating to a breach
of these terms and conditions can be discharged in whole or in part by a waiver
or renunciation of the claim or right unless the waiver or renunciation is
supported by consideration and is in writing signed by the aggrieved party.
Waiver by either Manufacturer or Distributor of a breach by the other of any
provision of these terms and conditions shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
13. Statute of Limitations. Any action by a Distributor or Manufacturer for
breach of these terms and conditions must be commenced within one (1) year after
the cause of action has accrued.
14. Applicable Law. These terms and conditions shall be governed by and
construed in accordance with the provisions of the Uniform Commercial Code as
adopted by The State of Tennessee. Neither the 1980 United Nations Convention on
Contracts for the International Sale of Goods nor the United Nations Convention
on the Limitation Period in the International Sale of Goods will apply to this
Agreement or any transaction under it.
15. Bankruptcy. In the event of any proceedings, voluntary or involuntary, in
bankruptcy or insolvency by or against the Distributor, or in the event of the
appointment, with or without the Distributor’s consent, of an assignee for the
benefit of creditors or of a receiver, Manufacturer shall be entitled to cancel
any unfilled part of these terms and conditions without any liability
whatsoever.

21



--------------------------------------------------------------------------------



 



EXHIBIT E
TERMS TO BE INCLUDED IN QUALITY AGREEMENT
The Distributor(s) for Canada are required to follow the regulations regarding
complaint, vigilance and recall for Canadian sales.
The Canadian Medical Device Regulations (CMDR) has specific guidelines on the
handling of product failures within Canada (please reference the CMDR and the
GHTF documents provided on vigilance and mandatory reporting). The GHTF is the
guidance document from the Global Harmonization Task Force that documents the
Device Adverse Reporting Systems for Canada. These regulations stipulate
specific responsibilities for medical device importers and distributors with
regard to reporting of incidences to Health Canada, complaint acceptance and
processing and recalls. The requirements are detailed in sections 57-65 of the
CMDR. These stipulations should be within the agreement/contract with each
Canadian distributor. These issues need to be stipulated and enforced as a
contractual issue.
Each Canadian distributor should have the appropriate licensing requirements for
distributors within Canada for the distribution of medical devices.
Action Items:

1.   Each Distributor needs to demonstrate that they are aware of their
regulatory responsibilities with regard to the CMDR and GHTF by one of the
following methods:

  a)   Documented proof of training on the CMDR and GDTF requirements.     b)  
Documented proof of approval from Canadian Authorities for distribution in
Canada, and/or documentation as an authorized, licensed distributor in Canada
that meets the requirements of the CMDR and GHTF, for the distribution of
medical devices.     c)   Documented proof of certification to ISO 13485.

2.   The Distributor has the responsibility to assure that complaints and
mandatory reporting processes as defined in the CMDR and the GHTF will be
performed. The Distributor has the responsibility to follow the appropriate
requirements of the CMDR and the GHTF.   3.   The Distributor should assure that
they have a copy of and follow the most current CMDR.

Reference:
1. GHTF/SG2/N6R3:2002

22